Citation Nr: 0510032	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  02-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151, for hepatitis C, status post March 1992 
fistulectomy and hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 20, 1956 to 
December 27, 1956. 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This claim was previously before the Board in November 2003 
and was remanded for further development.  The requested 
development has been completed and the case has since 
returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The competent evidence of record does not demonstrate 
that the veteran's hepatitis C was actually caused by VA 
hospitalization or medical or surgical treatment, or was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or that it was proximately caused by an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151, for hepatitis C, status post March 1992 
fistulectomy and hemorrhoidectomy, have not been met.  38 
U.S.C.A. §§ 1151, 5107; 38 C.F.R. 38 C.F.R. § 3.102, 
Additional Disability or Death Due to Hospital Care, Medical 
or Surgical Treatment, Examination, Training and 
Rehabilitation Services, or Compensated Work Therapy Program 
69 FR 46426 (to be codified at 38 C.F.R. §§ 3.358, 3.361). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in October 2001, January 2002, and March 
2004, the RO advised the appellant of the enactment of the 
VCAA.  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The September 2002 statement of the case (SOC) and November 
2004 supplemental statement of the case (SSOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  They specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  They also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The claims folder does show that the veteran is a recipient 
of social security disability benefits.  The administrative 
decision and medical records used to support this benefit are 
not on file.  However, in correspondence dated in October 
2001 the veteran alleged that he contracted hepatitis C 
during a VA hospitalization in March 1992.  Because the RO 
has requested and received all available VA hospitalization 
records from March 1992, the Board has determined that the 
social security records are not relevant to this claim.  The 
veteran has not identified any other outstanding evidence to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran filed his claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 in October 2001.  Under the applicable law, 
compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability if the disability or death was not the result of the 
veteran's willful misconduct and (1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior to 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim is 
based is compared to his or her condition after such care, 
treatment, examination, services, or program has been completed.  
Each body part or system involved is considered separately.  38 
C.F.R. § 3.361(b) (effective September 2, 2004).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the veteran has an additional disability or died does not 
establish cause.  38 C.F.R. § 3.361(c)(1) (effective September 2, 
2004).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2) (effective September 
2, 2004).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (effective September 2, 
2004).  

The proximate cause of disability or death is the action or event 
that directly caused the disability or death, as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d) 
(effective September 2, 2004).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination proximately caused 
a veteran's additional disability or death, it must be shown that 
the hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death (see 38 
C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1) (effective September 2, 2004).  

In this case, the veteran contends that compensation under 
the provisions of 38 U.S.C.A. § 1151 is warranted for 
hepatitis C, status post March 1992 fistulectomy and 
hemorrhoidectomy.  Treatment reports from the veteran's 
private physician show a history of hepatitis C dating back 
to January 1994.  In various correspondence, the veteran has 
contended that he contracted hepatitis C during a VA medical 
hospitalization when he had surgery to remove a fistula from 
his rectum.  

After a review of the evidence in this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for hepatitis C.  The 
competent medical evidence of record does not demonstrate 
that the veteran's hepatitis C was actually caused by VA 
hospitalization or medical or surgical treatment, or was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or that it was proximately caused by an 
event not reasonably foreseeable.  In fact, there is no 
showing that the hospital care, including surgical treatment, 
resulted in additional disability.  

The evidence of record shows that the veteran underwent a 
fistulectomy and hemorrhoidectomy of the right anterior 
quadrant at the VA Medical Center (VAMC) in Northport, New 
York in March 1992.  There is no evidence of any blood 
transfusion during this hospitalization.  It was noted in the 
veteran's laboratory history that in September 1990, prior to 
the operation, the veteran had elevated liver function test 
(LFT).  His serum glutamic oxaloacetic transaminase level 
(SGOT) was 77, normal being 0-41, and his serum glutamic 
pyruvic transaminase level (SGPT) was 149, normal being 0-45.  
In March 1992, the day before the operation, the veteran 
again had elevated LFTs, with his SGOT being 107 and his SGPT 
being 199.  

In addition, on a statement written by Dr. Armodea, the 
veteran's private physician, and dated in December 1996, it 
was noted that the veteran reported being followed for 
abnormal LFTs for probably more than ten years.  Furthermore, 
outpatient treatment reports and hospitalization reports from 
Shands Hospital reveal a history of various risk factors for 
hepatitis C to include receiving a tattoo in the 1950s and IV 
drug use on one occasion in the past.  The veteran eventually 
underwent a liver transplant in August 2001.  

Thus, the weight of the competent evidence of record indicates 
that there is no additional disability resulting from VA 
treatment in March 1992.  Prior to the veteran's VA surgery in 
March 1992, he had laboratory findings of elevated LFTs, both in 
September 1990 and the day before the surgery.  There is no 
record of the veteran receiving any blood transfusion during the 
March 1992 operation.  There is no competent evidence of record 
suggesting that additional disability developed.  

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion, and 
notes that the record does not indicate that the veteran has any 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran's assertions of medical causation alone are 
not probative because lay persons i.e., persons without medical 
expertise) are not competent to offer medical opinions.  Moray v. 
Brown, 5 Vet. App. 211 (1993).

The Board concludes that the veteran has not suffered "additional 
disability" due to VA medical or surgical treatment within the 
meaning of 38 U.S.C.A. § 1151 (West 2002).  Consequently, the 
Board finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits for 
additional disability resulting 
from VA treatment, pursuant to the provisions of 38 U.S.C.A. § 
1151.  His claim must, therefore, be denied.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151, for 
hepatitis C, status post March 1992 fistulectomy and 
hemorrhoidectomy, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


